Judgment affirmed, without costs of this appeal to any party. All concur, except Williams, P. J., and Goldman, J., who dissent and vote for reversal in the following Memorandum: Equity *485and fairness require that the amount received from the condemnation of a portion of the property covered by the Empire Discount Corporation mortgage should have been applied in reduction of the first mortgage. (See Muldoon v. Mid-Bronx Holding Corp., 287 N. Y. 227; Cyllene Corp. v. Eisen, 272 N. Y. 526; Matter of City of New York [Neptune Ave.], 271 N. Y. 331; Matter of City of New York [Houghton Ave.], 266 N. Y. 26, 29.) (Appeal from judgment of Monroe Trial Term foreclosing the mortgage and ordering a sale.)
Present — Williams, P. J., Goldman, Henry, Del Vecchio and Marsh, JJ.